193 F.2d 40
90 U.S.App.D.C. 419
Susie V. WATWOOD, Appellant,v.J. Howard McGRATH, Attorney General of the United States, etal., Appellees.
No. 10719.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 23,1951.Decided Nov. 15, 1951.

Donald H. Dalton, Washington, D.C., for appellant.
Joseph M. Howard, Asst. U.S. Atty., Washington, D.C., with whom George Morris Fay, U.S. Atty., at the time the brief was filed, and L. Clark Ewing, Asst. U.S. Atty., Washington, D.C., were on the brief for appellees.  Charles M. Irelan, appointed U.S. Atty. subsequent to the argument in this case, and Joseph F. Goetten, Asst. U.S. Atty., Washington, D.C., also entered appearances for appellees.
Before EDGERTON, WILBUR K. MILLER, and PRETTYMAN, Circuit Judges.
PER CURIAM.


1
We find no error in the record.  The judgment of the District Court is therefore


2
Affirmed.